EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gregory Turocy Reg. No. 36,952 on 04/14/2022.
The application has been amended as follows: 
In the claims 
1-6 (Cancelled)
7. (Currently Amended) An antitheft system for a vehicular removable battery, the antitheft system comprising: 
the vehicular removable battery removably mountable in an electric vehicle;
a battery management server configured to manage the use of the vehicular removable battery in the electric vehicle, 
wherein the vehicular removable battery comprises: 
a time acquirer configured to acquire a current time; 
a time period storage storing a time period in which electric power is supplied; and 
an electric power supply controller configured to control the supply of the electric power stored in an electric power storage to the electric vehicle, 
wherein, [[in response to the electric power supply controller [[detecting that an activation instruction of the electric vehicle has been issued, the electric power supply controller is configured to enable the supply of the stored electric power to the electric vehicle in [[response to the acquired current time is included in the stored time period, and the electric power supply controller is configured to prohibit the supply of the electric power to the electric vehicle in [[response to the acquired current time is not included in the stored time period, 
wherein the battery management server is configured to create a dedicated code for using the vehicular removable battery in the electric vehicle on the basis of a use request, a use start time, and a use end time of the vehicular removable battery transmitted by a terminal device of a user of the electric vehicle and transmit the created dedicated code as a second dedicated code to the terminal device, 
wherein the battery management server is configured to transmit the created dedicated code as a first dedicated code to the vehicular removable battery in response to a request from the vehicular removable battery mounted in the electric vehicle, and 
wherein the vehicular removable battery is configured to enable the supply of the electric power stored in the electric power storage to the electric vehicle in [[response to the first dedicated code transmitted by the battery management server matches a code input from an input device by the user and prohibit the supply of the electric power to the electric vehicle in [[response to the first dedicated code does not match the input code.

8. (Currently Amended) The antitheft system according to claim 7, 
wherein, [[in response to detecting that the activation instruction of the electric vehicle has been issued, the electric power supply controller is configured to acquire a first dedicated code transmitted by the battery management server, acquire a second dedicated code input by a user of the electric vehicle from an input device, and enable the supply of the electric power to the electric vehicle in [[response to the acquired first dedicated code matches the acquired second dedicated code.

9. (Previously presented) The antitheft system according to claim 8, 
wherein the electric power supply controller is configured to acquire the first dedicated code via a communication device provided in the electric vehicle.

10. (Previously presented) The antitheft system according to claim 8, 
wherein the electric power supply controller is configured to update the time period stored in the time period storage by setting a new time period from an electric power supply start time to an electric power supply end time acquired on the basis of an operation state of the electric vehicle as the new time period.

11. (Currently Amended) The antitheft system according to claim 10, 
wherein the electric power supply start time is the acquired current time [[ in response to detecting that the activation instruction of the electric vehicle has been issued, and wherein the electric power supply end time is the acquired current time [[in response to detecting that an operation end instruction of the electric vehicle has been issued.

12. (Previously presented) The antitheft system according to claim 8, 
wherein the input device is a device mounted in the electric vehicle, and wherein the electric power supply controller is configured to update the time period stored in the time period storage by setting a time period input by the user of the electric vehicle as a new time period.

Allowable Subject Matter
Claims 7-12 allowed.
The following is an examiner’s statement of reasons for allowance:
It would NOT have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Simonazzi-Fukumoto-Kalligeros and reduce to practice the claimed subject matter. Therefore, it is Examiner’s opinion that claims 7-12 shall be allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMER S KHAN/Primary Examiner, Art Unit 2683